            AO 106 (Rev . 04/10) Application for a_Search Warrant



                                                               UNITED STATES DISTRICT COURT
                                                                                                              for the
                                                                                                                                                                                                  ii
                                                                                                                                                                                                  ,,
                                                                                                                                                                                                  I.   --
                                                                                                                                                                                                            r: ~-:J-.
                                                                                                                                                                                                            i   ~




                                                                                        Eastern District of Tennessee
                                                                                                                                                                                          OCT O8 2020
                               In the Matter of the Search of                                                      )                                                        Cler!,, U. S. D: str·ict Co urt
                       (Briefly describe the property to be searched
                        or identifv the person by name and address)
   1906 Meadowview Lane, Knoxvilfe', Tennessee, which is a single•story red brick apartment building
                                                                                                                   )
                                                                                                                   )               Case No. 3:20-MJ-                  l \u \
                                                                                                                                                                           ~ ttern D1 strir;t of Tennessee
                                                                                                                                                                                    1-\t Knoxvi1!e
 containing two separate apartments, with white/cream colored pOrch columns. The building will be the              )
second building on the left once you turn on Meadowview Lane, the apartment will be located on the left            )
  side of the building and will have the black numbers 11 1906" on the left porch column at the top. The
  apartment will have a wooden wheelchair ramp to the door. [A photograph, property description, and               )
         driving directions are attached hereto as Attachment A and fully incorporated herein.]


                                                                        APPLICATION FOR A SEARCH WARRANT
                   I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
           penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
           prooerty to be searched and give its location):
             19b6 Meadowview Lane, Knoxville, Tennessee, which Is a slngle~story red brick apartment building containing two separate apartments, with whltelcream colored porch columns. Tho bulldlng will bo the
             second building on tho loft once you turn on Meadowview Lane, the apartment will bo located on the loft side of the building and will have tho black numbers "1906" on the loft porch column at the top. The
             apartment will have a wooden whoelchalr ramp to the door. [A photograph, property description, and driving directions are attached hereto as Attachment A and fully Incorporated herein.]


           located in the                        Eastern                     District of                           Tennessee                              , there is now concealed (identify the
                                                                                                 --------------
           person or describe the property to be seized):
             Please see Attachment B which is attached hereto and fully incorporated herein.


                        The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                             ~ evidence of a crime;
                                  ~ contraband, fruits of crime, or other items illegally possessed;
                                  ~ property designed for use, intended for use, or used in committing a crime;
                                  ~ a person to be arrested or a person who is unlawfully restrained.
                        The search is related to a violation of:
                            Code Section                                                                                           Offense Description
                    21: 846, 841(a)(1), and 841(b)                             Conspiracy to distribute and possess with intent to distribute 50 grams or
                    (1 )(A)                                                    more of methamphetamine (actual).


                        The application is based on these facts :
                      Please see affidavit of FBI Task Force Officer Matthew Thompson which is attached hereto and incorporated herein.


                         rlf   Continued on the attached sheet.
                         0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                           under 18 U.S.C. § 3103a, the basis of which is set forth in the attached affid vit.




                                                                                                                                 Matthew Thompson, FBI Task Force Officer
                                                                                                                                                        Printed name and title

           Sworn to before me and signed in my presence.

           Date:       JO/ S /co?.<.::>                                                                                         ~Q_ ~ (__
                                                                                                                                                           Judge's sign~

           City and state: Knoxville, Tennessee                                                                        Hon. Debra C. Poplin, United States Magistrate Judge
                                                                                                                                                        Printed name and title

                       Case 3:20-mj-01151-DCP Document 1 Filed 10/05/20 Page 1 of 3 PageID #: 1
                                       ATTACHMENT A

                Photograph, Property Description, and Driving Directions to
                      1906 Meadowview Lane, Knoxville, Tennessee

1906 Meadowview Lane, Knoxville, Tennessee, is described as follows:

A single-story red brick apartment building containing two separate apartments, with
white/cream colored porch columns. The building will be the second building on the left
once you turn on Meadowview Lane, the apartment will be located on the left side of the
building and will have the black numbers "1906" on the left porch column at the top. The
apartment will have a wooden wheelchair ramp to the door.




1906 Meadowview Lane, Knoxville, Tennessee, can be accessed as follows:

To arrive at 1906 Meadowview Lane, Knoxville, Tennessee, from the intersection of
Middlebrook Pike and Lovell Road, turn southwest on Lovell Road. Travel approximately 0.70
miles to the intersection of Lovell Road and Meadowview Lane. Turn left on Meadowview
Lane, the apartment building will be the second building on the left and the third driveway on the
left.




  Case 3:20-mj-01151-DCP Document 1 Filed 10/05/20 Page 2 of 3 PageID #: 2
                                       ATTACHMENT B

                     Description of Items to be Searched for and Seized:

Controlled substances, including methamphetamine; paraphernalia for packaging, cutting,
diluting, weighing, and distributing methamphetamine or other controlled substances (including,
but not limited to, scales, baggies, packaging materials, and powder cutting agents); telephone
records indicating telephone communications with coconspirators, drug customers and drug
suppliers; express or overnight mail receipts; U.S. Currency; bookkeeping records (to include,
receipts, schedules, tickets, notes, ledgers, and other documents relating to the transportation,
ordering, purchasing, and distribution of methamphetamine); address books; electronic and/or
digital records relating to drug trafficking stored or maintained on electronic devices (including
computers, iPads and other notepad devices, and smartphones) and/or electronic/digital media
(including computer discs and thumb drives); cellular telephones (including the electronic and/or~'GO-z.0
digital content stai:ed thernin) and pagers (beepers) utilized to facilitate the drug trafficking; \   tf?-
financial records (including bank statements and records, money drafts, letters of credit, money --0-,\ / / p
orders and cashier's checks, passbooks, bank checks, wire transfer receipts and records, stocks,     /O ?
bonds, vehicle titles, and keys to safe deposit boxes)which evidence the obtaining, transferring,
and concealment of the proceeds and assets associated with drug trafficking; photographs of drug
customers and suppliers and other coconspirators; photographs of assets acquired from the sale
of controlled substances; firearms and ammunition which are used to protect drugs and proceeds
from the sale of drugs; and mail, bills, and other documents which indicate dominion, ownership
or control of the residence and vehicles.




  Case 3:20-mj-01151-DCP Document 1 Filed 10/05/20 Page 3 of 3 PageID #: 3
